Motion to dismiss appeal (1) for failure of compliance with rule 234 of the Rules of Civil Practice and (2) for failure to serve notice of appeal upon all parties interested or appearing in the proceeding, granted, upon the ground first stated, unless appellants perfect appeal, file note of issue, and file and serve record and brief on or before February 15, 1960 and are ready for argument at the March Term of this court, without prejudice, in such event, to the renewal of such motion on the second ground stated, upon the argument. Present — 'Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.